PER CURIAM.
This is an appeal from a final judgment entered against defendant on plaintiff’s complaint and against defendant on his counterclaim.
The action arose out of a dispute as to which one of the parties was entitled to damages for breach of a contract for the sale of plaintiff’s insurance business to defendant.
The issues were fully tried by the judge in a non-jury trial and resulted in a judgment for plaintiff in the amount of $5,647.-60 plus $2,190.61 as interest, and attorney’s fee of $1,500.00.
*451The judgment rendered in a non-jury trial is presumed correct and the trial judge’s findings have the quality of a jury verdict. Bardee Corp. v. Arnold Altex Aluminum Co., Fla.App.1961, 134 So.2d 268. Upon appeal it comes to this court clothed with a presumption of correctness, and the burden rests upon the appellant to make error clearly appear. Hall v. Hall, Fla.App.1961, 135 So.2d 432; Gars v. Woodward, Fla.App.1968, 214 So.2d 385.
No reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.